Citation Nr: 1450317	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-39 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip disability.

2.  Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in August 2010 and May 2011.  In August 2010, the Veteran's claims were remanded by the Board so that the Veteran could be afforded a video conference hearing before a member of the Board.  In January 2011, the Veteran testified before the undersigned Veterans Law Judge during the requested video conference hearing, which was held at the RO.  A transcript of that hearing has been associated with the claims file.  In May 2011, the Board requested that the Veteran be provided with a VA examination to address the etiology of his hip disorders.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's right hip disorder is not related to service.

2.  The Veteran's left hip disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137 (2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for right hip disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137 (2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his current right and left hip disorders are related to service.  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2)in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis (i.e. degenerative joint disease), if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2013); 38 C.F.R. § 3.102 (2014).

As an initial matter, the Board does not dispute that the Veteran has a current diagnosis of degenerative joint disease secondary to aseptic necrosis, resulting in total hip arthroplasty in both hips.  The Board also acknowledges that the Veteran was treated for hip pain during service, resulting in diagnosis of myositis in his right hip.  Thus the dispositive question in this case is whether the Veteran's current hip disabilities are related to the hip pain he experienced in service.

The Board finds that entitlement to service connection on a presumptive basis is not warranted.  There is no evidence in the record that arthritis manifested to a compensable degree within one year after the Veteran separated from the military.  Additonally, the provisions pertaining to continuity of symptomatology do not apply, as arthritis was not noted in service.  The only evidence of hip problems during service was a diagnosis of myositis, "a muscular discomfort or pain from infection or an unknown cause."  Godfrey v. Brown, 7 Vet. App. 398, 401 (1995) (emphasis added).  In contrast, arthritis is inflammation of a joint.  Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994).  Accordingly, the Board finds that service connection is not warranted on a presumptive basis.

The Board also finds that entitlement to service connection on a direct basis is not warranted.  The Veteran was provided with a VA examination in June 2011, in order to determine the etiology of his hip disorders.  The examiner noted that the Veteran had a prior diagnosis of osteoarthritis of the hip, as well as total left and right hip joint replacement.  Following a review of the Veteran's claims file and physical examination, the VA examiner concluded that the Veteran's current right hip condition is less likely than not the same as or related to the myositis incurred in service.  In support of her conclusion, the examiner noted that the myositis shown in service was a transient condition, and that medical evidence shows that aseptic necrosis of the hip is caused by factors other than myositis.  For the same reason, the examiner concluded that the Veteran's left hip disability is less likely than not related to service.  The Board finds that this examiner's opinion is competent, credible, and probative evidence that the Veteran's right hip disability is not related to service.

The Veteran's service treatment records and examinations are supportive of the VA examiner's conclusions.  On the Veteran's separation report of medical history, he was noted to have no current health problems or disabilities.  He also had normal findings for all categories on his military separation medical examination, except for an identifying body mark, scar or tattoo.

The only evidence supportive of the Veteran's claim for entitlement to service connection are his own statements that his current hip disorders are related to service.  However, while the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the June 2011 VA examiner, outweigh those of a layperson, such as the Veteran.  The VA examiner has education, training, and experience on these matters that the Veteran is not shown to have.  Therefore, the Board finds that the Veteran's opinion that his hip disorders are related to service to be less probative than the opinion of the June 2011 VA examiner.  

Finally, the Board notes that there is no evidence of treatment for arthritis or degenerative joint disease until 2001.  The Board is entitled to consider this delay in seeking treatment and reporting mental health symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In sum, the Board finds that the weight of the evidence is against a finding that the Veteran's right and left hip disorders are related to service.  Accordingly, entitlement to service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.   

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000.  Notice letters dated in May 2003 and December 2006 are of record.  The RO has obtained pertinent records including the Veteran's service treatment records, service personnel records, and VA outpatient treatment reports.  The Board also finds that the VA has complied with the August 2010 and May 2011 remand orders of the Board.  The Veteran was provided with a VA examination in June 2011, and has made no allegations as to the inadequacy of any medical opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  Accordingly, the Board finds that no further development of the claim is necessary to reach a decision on the Veteran's hip disability claim.


ORDER

Entitlement to service connection for right hip disability is denied.

Entitlement to service connection for left hip disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


